the ineffective assistance of appellate counsel. Because the district court
                order does not resolve all claims raised below, it is not a final order, and
                we lack jurisdiction. 1 Therefore, we
                             ORDER this appeal DISMISSED.




                                         Hardesty


                                                                                      J.



                cc: Hon. Scott N. Freeman, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                      1 We also note that although the district court orders disposed of the
                remaining claims either specifically or through implication, several of
                these dispositions are not properly supported by factual findings. See
                NRS 34.830(1). Specifically, the orders do not contain sufficient factual
                findings supporting denial of appellant's claims that counsel was
                ineffective for encouraging the court to consider inadmissible evidence at
                sentencing and failing to (1) move to withdraw the guilty plea as
                requested, (2) object to prosecutorial misconduct during sentencing, (3)
                correct factual errors in the presentence investigation report, and (4)
                investigate prior to the plea.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A